DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed 7 November 2021 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US  2011/0236161) (“Cheng”) in view of Littell (US 5,013,075), Munakata et al. (US 2004/0038510) (“Munakata”), and Miyamoto et al. (US 2017/0200630) (“Miyamoto”). Cheng discloses:
Claim 1: (a) providing at least two electronic components (12) on a source carrier (FIG. 6A, 12; in FIG. 6A, the initial position of 12 implies a carrier to locate 12 at the initial position) wherein the at least two electronic components have different shifted positions (see Portion of Cheng FIG. 2 below, components shifted by distance of arrow; alternatively, Chen implies that components are shifted at least when being released since 44 has flared entry slots; alternatively, see MPEP 2115, where the location of the component does not carry patentable weight, “MATERIAL OR ARTICLE WORKED UPON DOES NOT LIMIT APPARATUS CLAIMS”); (b) providing a buffer carrier including a plurality of cavities (44/45) recessed from an upper surface of the buffer carrier (the cavity is under the flaring opening on 44); (c) simultaneously transferring the at least two electronic components from the source carrier to the cavities of the buffer carrier through suction pads (18 has a plurality of vacuum locations in FIG. 6A-
[AltContent: arrow]
    PNG
    media_image1.png
    121
    146
    media_image1.png
    Greyscale

Portion of Cheng FIG. 2
Claim 25: wherein in (c), the at least two electronic components with different shifted positions are placed in the cavities of the buffer carrier to adjust positions of the at least two electronic components (there are more than one electronic component in FIG. 6C-6D that are shifted by upper portion of cavities at 44 after they fall from the source carrier).

Cheng does not directly show:
Claim 1: wherein each of the suction pads includes an accommodating cavity for accommodating the electronic component and has a sidewall around the accommodating cavity, a 
(d) transferring the at least two electronic components in the cavities from the buffer carrier to a receiving carrier;
Claim 26: wherein in (d), the mass transfer device picks up the electronic components after the mass transfer device contacting the upper surface of the buffer carrier.

Littell shows a similar device having:
Claim 1: wherein each of the suction pads includes an accommodating cavity (18) for accommodating the electronic component and has a sidewall around the accommodating cavity (sidewall of 18);
for the purpose of completing a manufacturing process in an efficient manner. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Cheng as taught by Littell and include Littell’s similar device having:
Claim 1: wherein each of the suction pads includes an accommodating cavity for accommodating the electronic component and has a sidewall around the accommodating cavity;
for the purpose of completing a manufacturing process in an efficient manner.

Munakata shows a similar device having:
Claim 1: a surface of the sidewall contacts the upper surface of the buffer carrier to enable the accommodating cavities of the suction pads in communication with the cavities of the buffer carrier and allow the electronic components to fall into the cavities of the buffer carrier, and the contacting surface 
for the purpose of completing a manufacturing process in an efficient manner. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Cheng as taught by Littell and include Littell’s similar device having:
Claim 1: a surface of the sidewall contacts the upper surface of the buffer carrier to enable the accommodating cavities of the suction pads in communication with the cavities of the buffer carrier and allow the electronic components to fall into the cavities of the buffer carrier, and the contacting surface between the mass transfer device and the buffer carrier is higher than the electronic components;
for the purpose of completing a manufacturing process in an efficient manner.

Miyamoto shows a similar device having:
Claim 1: (d) transferring the at least two electronic components in the cavities from the buffer carrier to a receiving carrier (paragraph [0058], electronic components 10 from buffer carrier 3 to receiving carrier, or “another device”);
Claim 26: wherein in (d), the mass transfer device picks up the electronic components after the mass transfer device contacting the upper surface of the buffer carrier (paragraph [0034] discloses mass transfer device returning for more electronic components);
for the purpose of completing a manufacturing process in an efficient manner (paragraph [0104]). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Cheng, Littell, and Munakata as taught by Miyamoto and include Miyamoto’s similar device having:

Claim 26: wherein in (d), the mass transfer device picks up the electronic components after the mass transfer device contacting the upper surface of the buffer carrier;
for the purpose of completing a manufacturing process in an efficient manner.

Claims 8 and 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Littell (US 5,013,075; on the left below; current application on the right) in view of Cheng.

    PNG
    media_image2.png
    554
    814
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    247
    148
    media_image3.png
    Greyscale

Littell discloses:
Claim 8: 
Claim 28: wherein a material of the main body is antistatic (all materials have a level of conductance of static/electricity).

Littell does not directly show:
Claim 8: a plurality of suction pads;
a main body having an upper surface; 

wherein a distance between two adjacent suction pads is greater than a width of one of the adjusting cavities;
Claim 29: wherein at least one of the adjusting cavities has an inner adjusting sidewall below the upper surface of the main body, and the at least one of the adjusting cavities includes an upper opening recessed from the upper surface of the main body and a lower opening below the upper opening, wherein the upper opening has a minimum width adjacent to the lower opening, and a width of the accommodating cavity is greater than the minimum width of the upper opening.

Cheng shows a similar device having:
Claim 8: a plurality of suction pads (18 has a plurality of vacuum locations in FIG. 6A-6D);
a plurality of adjusting cavities (44/45) recessed from the upper surface of the main body and configured to adjust a plurality of electronic components in the adjusting cavities from shifted positions to correct positions (see enlarged portion of FIG. 6C above in 44; 45 has the same adjusting/accommodating cavity profile; the angled portions at the top of the adjusting cavities implies that the plurality of electronic components are adjusted into place in the adjusting cavities from shifted positions to correct positions);
wherein a distance between two adjacent suction pads is greater than a width of one of the adjusting cavities (the arrow distance, representing the distance between two adjacent suction pads on 18, is greater than the width of one of the circles, or one of the adjusting cavities in the Portion of Cheng FIG. 2 below; the distance between pads on 18 shown in FIG. 6A-6D is perpendicular to the arrow distance below, or parallel to line B-B in FIG. 2);
[AltContent: arrow]
    PNG
    media_image1.png
    121
    146
    media_image1.png
    Greyscale

Portion of Cheng FIG. 2
Claim 29: wherein at least one of the adjusting cavities has an inner adjusting sidewall below the upper surface of the main body (side of cavities 44/45), and the at least one of the adjusting cavities includes an upper opening recessed from the upper surface of the main body and a lower opening below the upper opening, wherein the upper opening has a minimum width adjacent to the lower opening, and a width of the accommodating cavity is greater than the minimum width of the upper opening (see enlarged portion of FIG. 6C above in 44; 45 has the same adjusting/accommodating cavity profile);
for the purpose of efficiently transferring (place/remove) a multitude of electronic components (paragraph [0031]). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Littell as taught by Cheng and include Cheng’s similar device having:
Claim 8: a plurality of suction pads;
a plurality of adjusting cavities recessed from the upper surface of the main body and configured to adjust a plurality of electronic components in the adjusting cavities from shifted positions to correct positions;
wherein a distance between two adjacent suction pads is greater than a width of one of the adjusting cavities;

for the purpose of efficiently transferring (place/remove) a multitude of electronic components.

Claims 13, 16, and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Munakata and Reber et al. (US 2013/0316095) (“Reber”). Cheng discloses:
Claim 13: a main body having (44/45) an upper surface wherein a material of the main body is antistatic (all materials have a level of conductance of static/electricity); a plurality of adjusting cavities recessed from the upper surface of the main body, wherein at least one of the adjusting cavities has an inner adjusting sidewall below the upper surface of the main body (see enlarged portion of FIG. 6C above in 44; 45 has the same adjusting cavity profile); wherein the at least one of the adjusting cavities includes an upper opening recessed from the upper surface of the main body and a lower opening below the upper opening (see enlarged portion of FIG. 6C above in 44; 45 has the same adjusting cavity profile);
a pitch between two adjacent adjusting cavities is greater than a width of the at least one of the adjusting cavities (the arrow distance, representing the pitch between two adjacent adjusting cavities, is greater than the width of one of the circles, or one of the adjusting cavities in the Portion of Cheng FIG. 2 above; the distance between pads on 18 shown in FIG. 6A-6D is perpendicular to the arrow distance above, or parallel to line B-B in FIG. 2);
Claim 16: wherein the upper opening has an inclined sidewall, the lower opening has a vertical sidewall, and the inclined sidewall of the upper opening and the vertical sidewall of the lower opening 
Claim 36: wherein the suction pad includes a plurality of suction holes located on edges of the suction pad and arranged symmetrically (18 has a plurality of suction holes at edges of 14/etc.; edges are construed to have a broad boundary).

Cheng does not directly show:
Claim 13: a depth of the upper opening is greater than a depth of the lower opening;
a coating covering the inner adjusting sidewall.
[AltContent: connector][AltContent: connector]
    PNG
    media_image4.png
    710
    1046
    media_image4.png
    Greyscale

Munakata shows a similar device having:
Claim 13: a depth of the upper opening is greater than a depth of the lower opening (see enlarged portion of FIG. 32 above; the vertical dotted lines are the same length; a depth of the upper opening is greater than a depth of the lower opening);
for the purpose of permitting easy removal of at least two electronic components (paragraph [0010]). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective 
Claim 13: a depth of the upper opening is greater than a depth of the lower opening;
for the purpose of permitting easy removal of at least two electronic components.

Reber shows a similar device having:
Claim 13: a coating covering the inner adjusting sidewall (paragraph [0026]);
for the purpose of receiving an electronic component without damaging it and allowing it to easily enter via the inner adjusting sidewall (paragraph [0026]). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Cheng and Munakata as taught by Reber and include Reber’s similar device having:
Claim 13: a coating covering the inner adjusting sidewall;
for the purpose of receiving an electronic component without damaging it and allowing it to easily enter via the inner adjusting sidewall.

Claims 3-5, 27, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Littell, Munakata, and Miyamoto. Cheng discloses all the limitations of the claims as discussed above; and
Claim 3: wherein in (b), at least one of the cavities of the buffer carrier has an inner adjusting sidewall below the upper surface of the buffer carrier (see enlarged portion of FIG. 6C below in 44; 45 has the same cavity profile);
wherein in (c), the position of the electronic component is adjusted from a shifted position to a correct position through the inner adjusting sidewall of the at least one of the cavities of the buffer carrier (flares on 44 imply this as claimed);

    PNG
    media_image5.png
    139
    935
    media_image5.png
    Greyscale

Claim 4: wherein in (b), at least one of the cavities of the buffer carrier includes at least one alignment opening disposed adjacent to at least one corner of the at least one of the cavities to improve an alignment efficiency, the alignment opening extends from the upper surface of the buffer carrier to a top surface of the at least one of the cavities of the buffer carrier, the at least one of the cavities of the buffer carrier includes an upper opening and a lower opening below the upper opening, the alignment opening is in communication with the upper opening and the lower opening, and the alignment opening, the upper opening and the lower opening are formed concurrently; wherein in (c), the electronic components are placed in the cavities of the buffer carrier through aligning with the alignment opening of the at least one of the cavities of the buffer carrier (see enlarged portion of FIG. 6C above in 44; 45 has the same adjusting cavity profile);
Claim 5: wherein (c) comprises: (c1) releasing suction forces from the mass transfer device to the electronic components after the accommodating cavity of the suction pad located in the upward projection area of the inner adjusting sidewall contacting the upper surface of the buffer carrier to enable the electronic components to fall into the cavities of the buffer carrier (FIG. 6A-6D, 10/18);
Claim 32: wherein in (d), the at least two electronic components on the receiving carrier are spaced at an interval greater than a width of the electronic component (the arrow distance, representing the distance between two adjacent suction pads on 18, is greater than the width of one of the circles, or one of the adjusting cavities in the Portion of Cheng FIG. 2 above; the distance between pads on 18 shown in FIG. 6A-6D is perpendicular to the arrow distance above, or parallel to line B-B in FIG. 2).


Claim 3: a height of the inner adjusting sidewall is greater than a height of a space accommodating the electronic component; 
wherein in (c), the accommodating cavity of the suction pad is located in an upward projection area of the inner adjusting sidewall;
Claim 27: wherein in (d), the electronic components are attached to the receiving carrier through an adhesion layer.

Munakata shows a similar device having:
Claim 3: a height of the inner adjusting sidewall is greater than a height of a space accommodating the electronic component (see enlarged portion of FIG. 32 above; the vertical dotted lines are the same length; a depth of the upper opening is greater than a depth of the lower opening);
for the purpose of permitting easy removal of at least two electronic components (paragraph [0010]). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Cheng, Littell, and Miyamoto as taught by Munakata and include Munakata’s similar device having:
Claim 3: a height of the inner adjusting sidewall is greater than a height of a space accommodating the electronic component;
for the purpose of permitting easy removal of at least two electronic components.

Littell shows a similar device having:
Claim 3: wherein in (c), the accommodating cavity of the suction pad is located in an upward projection area of the inner adjusting sidewall (18 of Littell is above cavity in 44 of Cheng);

Claim 3: wherein in (c), the accommodating cavity of the suction pad is located in an upward projection area of the inner adjusting sidewall;
for the purpose of completing a manufacturing process in an efficient manner.

Miyamoto shows a similar device having:
Claim 27: wherein in (d), the electronic components are attached to the receiving carrier through an adhesion layer (any two objects attached to each other are adhered to each other at an adhesion layer);
for the purpose of completing a manufacturing process in an efficient manner (paragraph [0104]). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Cheng, Littell, and Munakata as taught by Miyamoto and include Miyamoto’s similar device having:
Claim 27: wherein in (d), the electronic components are attached to the receiving carrier through an adhesion layer;
for the purpose of completing a manufacturing process in an efficient manner.


Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Munakata, Reber, and Nakanishi (US 2012/0313388) (“Nakanishi”). Cheng discloses all the limitations of the claims as discussed above.

Claim 14: a coating covering the inner adjusting sidewall wherein a surface of the coating is smoother than a surface of the inner adjusting sidewall.
Nakanishi shows a similar device having:
Claim 14: a coating covering the inner adjusting sidewall wherein a surface of the coating is smoother than a surface of the inner adjusting sidewall (paragraph [0088]);
for the purpose of providing improved abrasion resistance between the inner adjusting sidewall and another object (paragraph [0088]). It is noted that in Nakanishi, paragraph [0088] and FIG. 12 that item 40 is coated and 72 is not disclosed to be coated. However, it would be obvious to coat 72 instead of 40 for providing improved abrasion resistance between the inner adjusting sidewall and another object. Further, Munakata discloses a coating for covering the inner adjusting sidewall.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Cheng, Munakata, and Reber as taught by Nakanishi and include Nakanishi’s similar device having:
Claim 14: a coating covering the inner adjusting sidewall wherein a surface of the coating is smoother than a surface of the inner adjusting sidewall;
for the purpose of providing improved abrasion resistance between the inner adjusting sidewall and another object.

Claims 9-10 and 33-35 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Littell in view of Cheng and Munakata. Littell discloses all the limitations of the claims as discussed above; and
Claim 9: a base (12) and a 
Claim 10: wherein at least one of the suction pads defines at least one through hole extending through the suction pad (Fig. 5), and a portion of the protruded portion of the at least one of the suction pins is disposed in the through hole of the at least one of the suction pads.

Littell does not directly show:
Claim 33: wherein at least one of the adjusting cavities includes an upper opening recessed from the upper surface of the main body and a lower opening below the upper opening, and a depth of the upper opening is greater than a depth of the lower opening;
Claim 34: wherein a pitch between two adjacent adjusting cavities is greater than a width of the at least one of the adjusting cavities;
Claim 35: wherein the suction pad includes a plurality of suction holes located on edges of the suction pad and arranged symmetrically;
Claim 9: a plurality of suction pins.

Munakata shows a similar device having:
Claim 33: wherein at least one of the adjusting cavities includes an upper opening recessed from the upper surface of the main body and a lower opening below the upper opening, and a depth of the upper opening is greater than a depth of the lower opening (see enlarged portion of FIG. 32 above; the vertical dotted lines are the same length; a depth of the upper opening is greater than a depth of the lower opening);

Claim 33: wherein at least one of the adjusting cavities includes an upper opening recessed from the upper surface of the main body and a lower opening below the upper opening, and a depth of the upper opening is greater than a depth of the lower opening;
for the purpose of permitting easy removal of at least two electronic components.

Cheng shows a similar device having:
Claim 34: wherein a pitch between two adjacent adjusting cavities is greater than a width of the at least one of the adjusting cavities (the arrow distance, representing the pitch between two adjacent adjusting cavities, is greater than the width of one of the circles, or one of the adjusting cavities in the Portion of Cheng FIG. 2 above; the distance between pads on 18 shown in FIG. 6A-6D is perpendicular to the arrow distance above, or parallel to line B-B in FIG. 2);
Claim 35: wherein the suction pad includes a plurality of suction holes located on edges of the suction pad and arranged symmetrically (18 has a plurality of suction holes at edges of 14/etc.; edges are construed to have a broad boundary);
Claim 9: a plurality of suction pins (10 has a plurality of vacuum locations 28/32 in FIG. 6A-6D);
for the purpose of efficiently transferring (place/remove) a multitude of electronic components. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Littell and Munakata as taught by Cheng and include Cheng’s similar device having:

Claim 35: wherein the suction pad includes a plurality of suction holes located on edges of the suction pad and arranged symmetrically;
Claim 9: a plurality of suction pins;
for the purpose of efficiently transferring (place/remove) a multitude of electronic components.

Response to Arguments
Applicant’s arguments, see pp. 8-10, filed 7 November 2021, with respect to the rejection(s) of claim(s) 1 et al. under Cheng have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Cheng et al.
Re. Claims 8 and 13 et al, the distance the arrow distance, representing the distance between two adjacent suction pads on 18, is greater than the width of one of the circles, or one of the adjusting cavities in the Portion of Cheng FIG. 2 below; the distance between pads on 18 shown in FIG. 6A-6D is perpendicular to the arrow distance below, or parallel to line B-B in FIG. 2.
[AltContent: arrow]
    PNG
    media_image1.png
    121
    146
    media_image1.png
    Greyscale

Portion of Cheng FIG. 2

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD MCCLAIN whose telephone number is (571)272-7803. The examiner can normally be reached Monday through Friday from 8:30 a.m. to 5:00 p.m. and at gerald.mcclain@uspto.gov (see MPEP 502.03 (II)).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Gerald McClain/Primary Examiner, Art Unit 3652